DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 12/03/2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al (US 2020/0125845) in view of Lee et al (US 2019/0354786).

Regarding Claims 1, 12, 13 and 17, Hess discloses a method implemented by a system of one or more processors (see Fig. 7; such as computer system 700) via instructions stored on computer storage media such as memory (704), the method comprising obtaining a plurality of images at a threshold frequency, the images being obtained from one or more image sensors positioned about a vehicle (e.g., see Para 24; such as obtaining a plurality of images at a rate of 60 frames per second from one or more image sensors such as camera positioned about a vehicle); determining, based on the images, location information associated with objects classified in the images, wherein determining location information is based on analyzing the images via a first machine learning model at the threshold frequency (see Para 25; such as using an object recognition model to determine location information associated with objects); and outputting the determined location information, wherein the determined location information is configured for use in autonomous driving of the vehicle (see Para 25).
Hess is silent about a subset of the images is analyzed via a second machine learning model at less than the threshold frequency, and wherein the first machine learning model is configured to periodically receive output information from the second machine learning model, the received output information being usable to increase an accuracy associated with determining location information.
However, in an analogous art, Lee equally discloses a subset of the images is analyzed via a second machine learning model at less than the threshold frequency (see Para 11; Para 28; Para 46; Para 92; such as analyzed at a sampling frequency of the threshold frequency such as camera capture rate), and wherein the first machine learning model (such as machine learning algorithm or component) is configured to periodically receive output information from the second machine learning model (see Para 11; Para 28; Para 46; Para 92; such as receive output information from the second machine learning model at the sampling rate), the received output information being usable to increase an accuracy associated with determining location information (see Para 11; Para 28; Para 46; Para 92; such as increase the probability of prediction associated with a left blinker state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hess to include a subset of the images is analyzed via a second machine learning model at less than the threshold frequency, and wherein the first machine learning model is configured to periodically receive output information from the second machine learning model, the received output information being usable to increase an accuracy associated with determining location information, as taught by Lee to take advantage of known technique of machine learning model to improve accuracy of object recognition via sampling of a specific period; thus, accurately determine a predicted trajectory for the tracked object.

Regarding Claims 2, 14 and 18, Hess in view of Lee would disclose and render the first machine learning model is a tracker (see Hess: Para 28; such as object to be identified or tracked), and wherein the second machine learning model is a detector to be obvious (see Lee: Para 11; such as a detector to detect sampling frames of capture images).

Regarding Claims 6, 15 and 19, Hess in view of Lee would disclose and render the second machine learning model classifies objects in the subset of the images (see Lee: Para 11; such as via a classifier), and wherein the first machine learning model updates, for each of the images, location information associated with the classified objects to be obvious (see Hess: Para 24-25).

Regarding Claim 7, Hess in view of Lee would disclose and render the plurality of images represents a sequence of images, and wherein the first machine learning model determines optical flow information between images in the sequence of images to be obvious (see Hess: Para 24-25).

Regarding Claims 8, 16 and 20, Hess in view of Lee would disclose and render the first machine learning model is a first detector associated with a first accuracy, and wherein the second machine learning model is a second detector associated with a second, greater, accuracy to be obvious since processing small data volume will produce more accurate result than processing large amount of data volume (see Hess: Para 24; Lee; Para 11; Para 28; Para 46; Para 92). 

Regarding Claim 11, Lee would disclose and render the first machine learning model is trained based on periodically using output information from the second machine learning model as an input to be obvious (see Para 11; Para 24).

Allowable Subject Matter
6.	Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Claim 1-2, 6-8 and 11-20 are rejected.
	Claims 3-5, 9, and 10 are objected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426